Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 FORT LAUDERDALE DIVISION

                               Case No: ________________________

  HAYMANOT MAKONNEN,

         Plaintiff,
  v.

  NOVA SOUTHEASTERN UNIVERSITY, INC.

        Defendant.
  _________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, HAYMANOT MAKONNEN, by and through her undersigned counsel, sues the

  Defendant, NOVA SOUTHEASTERN UNIVERSITY, INC., and alleges as follows:

                                  JURISDICTION AND VENUE

         1.       This is an action for damages and to remedy violations of the rights of MS.

  MAKONNEN under the Americans with Disabilities Act of 1990, as amended, including the ADA

  Amendment Act of 2008 (“ADA”) and the Florida Civil Rights Act of 1992, as amended (“Chapter

  760”), and to redress injuries done to her by the Defendant, NOVA SOUTHEASTERN

  UNIVERSITY, INC. (“Defendant”).

         2.      The unlawful acts which gave rise to this Complaint occurred within Broward

  County, Florida during the Plaintiff’s employment with Defendant, making venue proper in this

  District pursuant to 28 U.S.C. § 1391.

                                                PARTIES

         3.      At all times material hereto, Plaintiff has been a citizen and resident of Broward

  County, Florida and is otherwise sui juris.
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 2 of 13




         4.      At the relevant time, Plaintiff was a disabled woman, and, as such, Plaintiff is a

  member of a protected class under the ADA and Chapter 760 because the terms, conditions, and

  privileges of her employment were altered because of her disability.

         5.      Defendant is not a government agency. At all times material hereto, Defendant was

  Plaintiff’s employer as defined by law.

         6.      Defendant has, at all times material hereto, employed 15 or more employees for

  each working day in each of twenty or more calendar weeks in the current or preceding year.

         7.      Plaintiff has exhausted her administrative remedies by filing a timely charge of

  discrimination against the Defendant with the Equal Employment Opportunity Commission,

  which was dually filed with the Florida Commission on Human Relations.

         8.      Plaintiff’s charge was filed within 300 days after the first instance of discrimination

  occurred.

         9.      Plaintiff was issued a Notice of Right to Sue on August 31, 2020. This suit is filed

  in accordance with that Notice and within the applicable ninety (90) day limitation (a copy of the

  Notice is attached hereto as Exhibit “A”).

         10.     The Florida Commission on Human Relations did not issue a finding on Plaintiff’s

  charge within 180 days of the filing of said charge.

                  GENERAL ALLEGATIONS COMMON TO ALL COUNTS

         11.     Defendant hired Plaintiff on October 5, 1998 as an Admissions Secretary for its

  Health Profession Division. The Plaintiff was later promoted to an Accounting Assistant. When

  the Plaintiff graduated with her bachelor’s degree in accounting at the end of 2005, she became

  the Assistant Director of Finance and Budget for the Defendant. Around the beginning of 2006,
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 3 of 13




  the Plaintiff began working for Farquhar College of Arts and Sciences (“FCAS”) until her unlawful

  termination on April 13, 2020.

         12.     As the Assistant Director of Finance and Administration, Plaintiff’s primary duties

  and responsibilities included helping the Assistant Dean, assisting in Human Resources, and taking

  care of all administrative issues for FCAS.

         13.     Plaintiff was qualified for her position as Assistant Director of Finance and

  Administration based on her experience and training.

         14.     Around July 2016, the Plaintiff returned to work under Eddie Dominguez, her

  previous supervisor. The Plaintiff originally worked for him from 2006 to 2015 without incident.

         15.     In March 2017, the Plaintiff was diagnosed with Chiari Malformation-I, and had to

  have surgery that same month. Due to complications, the Plaintiff had to go on short-term disability

  leave. Based on the Plaintiff’s doctor’s orders, the Plaintiff returned to work on a part-time basis

  around November 2017, and returned to work full-time at the end of December 2017.

         16.     Around March 2018, the Plaintiff noticed Mr. Dominguez starting to treat her

  differently than he had prior to her diagnosis and surgery. He became dissatisfied with the

  Plaintiff’s general performance, criticized her work without specificity, and said that she was “not

  good enough.” The Plaintiff received a verbal warning on March 20, 2018 regarding her alleged

  poor work performance.

         17.     In May 2018, Mr. Dominguez asked the Plaintiff to request a different job with

  other responsibilities because of her disability. The Plaintiff told Mr. Dominguez that she was

  getting better every day, her strength and health was improving, and she was able to handle her

  job.
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 4 of 13




          18.     Mr. Dominguez regularly spoke to the Plaintiff in a demeaning and critical tone. In

  addition, Mr. Dominguez did everything in his power to make tasks difficult for the Plaintiff to

  prove that she could not perform her job due to her disability. Mr. Dominguez did not communicate

  effectively with the Plaintiff as to his expectations on work assignments, humiliated her in front

  of her co-workers, and claimed he could not understand her when she spoke.

          19.     At the suggestion of the Defendant’s Benefits Department, the Plaintiff received

  training on Excel in order to refresh her skills. The Plaintiff successfully achieved the desired Excel

  skill level, despite the challenges she faced as a result of her disability.

          20.     In the beginning of June 2018, the Defendant relocated the Plaintiff’s office to be

  away from Mr. Dominguez and the other employees thus contributing to the Plaintiff’s isolation

  and inability to have effective communication with Mr. Dominguez and her colleagues.

          21.     In 2018, for the first time in the Plaintiff’s career, she received an unsatisfactory

  performance evaluation. That same year, the Defendant provided a $1,000.00 merit pay increase

  for every employee except for Plaintiff.

          22.     Mr. Dominguez continued his campaign of discriminatory treatment by making it

  difficult for the Plaintiff to approach him and ask questions.

          23.     On July 12, 2019, Mr. Dominguez gave the Plaintiff another unsatisfactory

  performance evaluation.

          24.     On July 30, 2019, the Plaintiff had to go to the emergency room. At the next staff

  meeting, Mr. Dominguez suggested that the Plaintiff talk to her physician and go on permanent

  disability and stop working. Since the Plaintiff had been improving, her doctor would not approve

  her for permanent disability.
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 5 of 13




         25.        On September 10, 2019, Mr. Dominguez approached the Plaintiff and accused her

  of not expressing her condolences when his mother passed away. This was despite the fact that the

  Plaintiff did express to him, via email, how sorry she was. He also said that the Plaintiff did not

  wish him a happy birthday. Following this harassment, the Plaintiff emailed Mr. Dominguez, along

  with his supervisor, Dr. Dodge, the Vice-President of Human Resources, and Dr. Hunbry,

  President for the Defendant, and requested that Mr. Dominguez stop harassing her and behave

  professionally.

         26.        After the email, Dr. Dodge and Mr. Dominguez called the Plaintiff for a meeting to

  address her complaint. During the meeting, Dr. Dodge suggested that it was Plaintiff’s fault and

  that she needed to get professional help.

         27.        At another meeting on October 2, 2019, Dr. Dodge and Mr. Dominguez asked the

  Plaintiff to sign an agreement to work on her performance.

         28.        On October 22, 2019, after a staff meeting, Mr. Dominguez reiterated that she was

  not good enough for the job and that she needed to just accept that she will never get better. He

  also accused the Plaintiff of not smiling when she spoke to him. Due to the Defendant’s

  discriminatory actions, the Plaintiff’s health suffered, and she unable to go to work the next day.

         29.        For this absence, the Plaintiff followed the normal procedure and called Mr.

  Dominguez’s secretary, Amanda, to let her know that she wasn’t feeling well and to ask her to

  notify Mr. Dominguez that she was staying home. She did not answer so the Plaintiff left her a

  voicemail. The Plaintiff then received an email from Mr. Dominguez telling her not to contact his

  secretary but to call him directly when she is sick. The following day the Plaintiff still wasn’t

  feeling well and she called Mr. Dominguez directly to let him know that she still didn’t feel well

  enough to return to work and that she was going to see her doctor. Mr. Dominguez responded with
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 6 of 13




  a demand that she bring a doctor's note when she returned to work. The Defendant’s policy is that

  an employee is not required to provide a doctor’s note until that employee takes more than two

  days off due to illness. A coworker who was sick and took time off exactly as the Plaintiff did at

  the exact same time that she did was not required to bring a doctor’s note upon returning to work.

         30.     On December 4, 2019, the Plaintiff met with Ms. Diane Emry and Ms. Yatzi, from

  Human Resources. They wanted the Plaintiff to speak to her doctor about going on short-term

  disability leave. The Plaintiff told them that she did not need to go on leave, but that, instead the

  problem is her supervisor and his discriminatory treatment. Ms. Emry and Ms. Yatzi were not

  interested in hearing from the Plaintiff, nor did they say that they would conduct an investigation.

  They told the Plaintiff to let them know her decision by the end of the next week and that they

  would help her to get on short term-disability.

         31.     The Plaintiff submitted her charge of discrimination on December 23, 2019, The

  Defendant retaliated against the Plaintiff by terminating her employment on April 13, 2020.

         32.     Plaintiff has engaged the undersigned attorney to prosecute her claims and is

  entitled to recover her attorney’s fees from Defendant pursuant to statute.

   COUNT I: VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
                                    (“ADA”)
                    (Discrimination on the Basis of Disability)

         33.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 32,

  inclusive, as though same were fully re-written here.

         34.     The ADA forbids discrimination based on disability; prohibiting discrimination in

  employment, public services, public accommodations, and telecommunications.

         35.     Plaintiff has a disability as that term is defined under the ADA, and, therefore, is a

  member of the protected class.
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 7 of 13




          36.     At all relevant and material times, Defendant failed to comply with the ADA, which

  states in relevant part: (1) to provide a clear and comprehensive national mandate for the

  elimination of discrimination against individuals with disabilities; (2) to provide clear, strong,

  consistent, enforceable standards addressing discrimination against individuals with disabilities;

  (3) to ensure that the Federal Government plays a central role in enforcing the standards established

  in this chapter on behalf of individuals with disabilities; and (4) to invoke the sweep of

  congressional authority, including the power to enforce the fourteenth amendment and to regulate

  commerce, in order to address the major areas of discrimination faced day-to-day by people with

  disabilities.

          37.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

  disability and/or an individual with a record of having a disability.

          38.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to her by Defendant.

          39.     Plaintiff was qualified for the position based on her experience and training.

          40.     Defendant is a large privately-owned business, and therefore a sophisticated

  employer who has actual knowledge of the requirements of the ADA, as amended.

          41.     The failure of Defendant to adhere to the mandates of the ADA was willful and its

  violations of the provisions of the ADA were willful.

          42.     The Defendant’s failure to communicate with the Plaintiff, denying her request for

  a reasonable accommodation, and failing to engage in the interactive process, demonstrates the

  Defendant’s lack of adherence to its policy against discrimination and failure to comply with the

  law on disabilities and reasonable accommodations.
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 8 of 13




          43.      Because the Plaintiff had a disability, Defendant, through its employees, constantly

  criticized, belittled, singled out, isolated, and humiliated the Plaintiff.

          44.      Any allegedly nondiscriminatory reason for the Defendant’s treatment of the

  Plaintiff is a mere pretext for the actual reasons for the discriminatory treatment towards the

  Plaintiff; inter alia Plaintiff’s disability.

          45.      Upon information and belief, the Defendant does not criticize, belittle, single out,

  isolate, and humiliate non-disabled employees.

          46.      As a result of Defendant’s violation, Plaintiff has suffered damages.

          47.      As a direct and proximate result of the intentional and discriminatory acts and

  practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

  injury including past and future loss of income and other employment benefits, emotional pain and

  suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

  reputation, and other past and future pecuniary losses.

          WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

  all wages and benefits the Plaintiff would have received but for the discrimination, including actual

  damages suffered, loss of fringe benefits, loss of retirement benefits, compensatory damages under

  the ADA for emotional distress, liquidated damages, prejudgment and post-judgment interest on

  her damages award, attorney’s fees, costs, and such other and further relief as this Court deems

  just and appropriate.

         COUNT II: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                       (Discrimination on the Basis of Disability)

          48.      Plaintiff incorporates herein the allegations contained in paragraphs 1 through 32,

  inclusive, as though same were fully re-written here, and says:
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 9 of 13




          49.     The FCRA forbids discrimination on the basis of race, color, religion, sex,

  pregnancy, national origin, age, handicap, or marital status and thereby to protect their interest in

  personal dignity, to make available to the state their full productive capacities, to secure the state

  against domestic strife and unrest, to preserve the public safety, health, and general welfare, and

  to promote the interests, rights, and privileges of individuals within the state.

          50.     Plaintiff has a disability as that term is defined in the FCRA, and therefore, is a

  member of a protected class.

          51.     At all relevant and material times, Defendant failed to comply with the FCRA.

          52.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

  disability and/or an individual with a record of having a disability.

          53.     At the time of the unlawful discrimination, Plaintiff did perform and excel at the

  performance of the essential functions assigned to her by Defendant.

          54.     The failure of Defendant to adhere to the mandates of the FCRA was willful and its

  violations of the provisions of the FCRA were willful.

          55.     Defendant, through its practices and policies as an employer, willfully, and with

  malicious or reckless disregard of Plaintiff’s protected rights, discriminated against Plaintiff on

  account of her disability in violation of the FCRA.

          56.     The Defendant’s failure to communicate with the Plaintiff, denying her request for

  a reasonable accommodation, and failing to engage in the interactive process, demonstrates the

  Defendant’s lack of adherence to its policy against discrimination and failure to comply with the

  law on disabilities and reasonable accommodations.

          57.     Because the Plaintiff had a disability, Defendant, through its employees, constantly

  criticized, belittled, singled out, isolated, and humiliated the Plaintiff.
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 10 of 13




           58.      Any allegedly nondiscriminatory reason for the Defendant’s treatment of the

   Plaintiff is a mere pretext for the actual reasons for the discriminatory treatment towards the

   Plaintiff; inter alia Plaintiff’s disability.

           59.      Upon information and belief, the Defendant does not criticize, belittle, single out,

   isolate, and humiliate non-disabled employees.

           60.      Defendant’s actions were malicious and were recklessly indifferent to Plaintiff’s

   rights protecting persons from discrimination due to her disability. The discrimination on the basis

   of disability constitutes unlawful discrimination.

           61.      As a result of Defendant’s violation of the FCRA, Plaintiff has suffered damages.

           62.      As a direct and proximate result of the intentional and discriminatory acts and

   practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

   injury including past and future loss of income and other employment benefits, emotional pain and

   suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

   reputation, and other past and future pecuniary losses.

           WHEREFORE, Plaintiff hereby requests this Court enter judgment against Defendant for

   all wages and benefits the Plaintiff would have received but for the discrimination, including actual

   damages suffered, compensatory damages under the FCRA for emotional distress, liquidated

   damages, punitive damages, prejudgment and post-judgment interest on her damages award,

   attorney’s fees, costs, and such other and further relief as this Court deems just and appropriate.

                                    COUNT III: VIOLATION OF ADA
                                             (Retaliation)

           63.      Plaintiff incorporates herein the allegations contained in paragraphs 1 through 32,

   inclusive, as though same were fully re-written here.

           64.      Plaintiff suffered from a disability as that term is defined under the ADA.
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 11 of 13




          65.     At all times relevant hereto, Defendant regarded Plaintiff as an individual with a

   disability and/or an individual with a record of having a disability.

          66.     Defendant is an employer as that term is defined under the ADA.

          67.     When the Plaintiff engaged in the protected activity of reporting the discrimination,

   the Defendant retaliated against the Plaintiff by continuing and intensifying the discrimination and

   ultimately terminating her.

          68.     As a result of Defendant’s violation, Plaintiff has suffered damages.

          69.     As a direct and proximate result of the intentional and discriminatory acts and

   practices of the Defendant, and/or its employees, Plaintiff suffered injury and continues to suffer

   injury including past and future loss of income and other employment benefits, emotional pain and

   suffering, mental anguish, humiliation, loss of enjoyment of life, embarrassment, damage to her

   reputation, and other past and future pecuniary losses.

          WHEREFORE, Plaintiff hereby requests that this Court enter judgment in her favor against

   the Defendant by awarding general and compensatory damages and reinstatement, front pay and

   back pay, prejudgment interest, attorneys’ fees and costs, and such other and further relief as this

   Court deems just and appropriate.

         COUNT IV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992
                                 (Retaliation)

          70.     Plaintiff incorporates herein the allegations contained in paragraphs 1 through 32

   inclusive, as though same were fully re-written here.

          71.     Plaintiff had the right to voice her grievances that she was being discriminated

   against.
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 12 of 13




           72.     When the Plaintiff engaged in the protected activity of reporting the discrimination,

   the Defendant retaliated against the Plaintiff by continuing and intensifying the discrimination and

   ultimately terminating her.

           73.     As a result of Defendant’s actions, Plaintiff has suffered damages

           74.     Plaintiff is entitled to such affirmative relief as may be appropriate, including, but

   not limited to, lost wages, benefits, and compensation for emotional distress, pursuant to the

   provisions of the FCRA, Chapter 760.

           WHEREFORE, Plaintiff hereby requests that this Court: (a) declare that Defendant’s

   termination of Plaintiff was in violation of the FCRA; (b) grant Plaintiff judgment against

   Defendant to compensate her for past and future pecuniary losses, including injury to her

   professional reputation, and emotional pain and suffering caused by Defendant’s termination of

   Plaintiff in an amount to be determined at trial and in accordance with the FCRA; (c) award

   Plaintiff prejudgment and post-judgment interest; (d) award Plaintiff compensatory damages and

   reinstatement as permitted by law; (e) award Plaintiff the costs of this action, together with her

   reasonable attorneys’ fees incurred herein; and (f) grant Plaintiff such other and further relief as

   the Court deems appropriate.

                                     DEMAND FOR JURY TRIAL

   Plaintiff demands a trial by jury on all issues so triable.

                                                   Respectfully submitted this 25th day of November,
                                                   2020

                                                   By: /s/ Michelle Cohen Levy
                                                   Michelle Cohen Levy, FBN 0068514
                                                   The Law Office of Michelle Cohen Levy, P.A.
                                                   4400 N. Federal Highway
                                                   Lighthouse Point, Florida 33064
                                                   P: (954) 651-9196
                                                   Michelle@CohenLevyLegal.com
Case 0:20-cv-62416-WPD Document 1 Entered on FLSD Docket 11/25/2020 Page 13 of 13




                                     Counsel for Plaintiff
